Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made this 16th day of
May, 2017 (the “Effective Date”), by and between BARNES DEVELOPMENT WALKER, LLC,
a Michigan limited liability company (the “Seller”), with offices at 1000
Enterprise Drive, Allen Park, Michigan 48101, and CANTOR REAL ESTATE INVESTMENT
MANAGEMENT INVESTMENTS, LLC, a Delaware limited liability company
(the “Purchaser”), with offices at c/o Cantor Fitzgerald Investors, LLC, 110
East 59th Street, New York, New York 10022.

WITNESSETH:

This Agreement is based upon the following:

A. Seller is the owner of that certain real property and improvements located in
the City of Walker, Kent County, Michigan, located at the corner of Alpine
Avenue and 4 Mile Road, and as legally described on Exhibit A attached hereto,
together with all tenements, easements, hereditaments, privileges and
appurtenances appertaining thereto, and all items set forth in Article I below.

B. Seller has agreed to sell and Purchaser has agreed to purchase Seller’s
interest in and to the Property (as defined in Article I below), in accordance
with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of each
party to the other hereinafter set forth, the parties hereto do hereby mutually
covenant and agree as follows:

ARTICLE I

PROPERTY

As used herein, the term “Property” shall be deemed to include Seller’s entire
right, title and interest in and to the following (collectively, the
“Property”):

1.1 the land described on Exhibit A (the “Land”), together with all easements,
air and mineral rights and all tenements, hereditaments, privileges and
appurtenances thereto belonging or in any way appertaining thereto located in
the City of Walker, Kent County, Michigan, designated as Tax I.D.
#41-13-01-101-054, and known as and by the following address: 3596 Alpine Avenue
NW, Grand Rapids, Michigan;

1.2 the building located on the Land and consisting of approximately 14,552
square feet (the “Building”), including all improvements, fixtures, equipment
and personalty owned by Seller and located on or about the Land or used in
conjunction therewith, including, but not limited to, any and all heating,
lighting, plumbing, electrical and air-conditioning fixtures and equipment, if
any, excluding therefrom any and all personal property which is owned by
Walgreen Co., an Illinois corporation ( the “Tenant”) or other property owned by
the Tenant which is to be removed from the Property by the Tenant on or before
the expiration of the Walgreen Lease (as hereinafter defined) in accordance with
the terms of the Walgreen Lease (collectively, “Tenant’s Personal Property”).

1.3 any tangible and intangible personal property located on or about or arising
out of the ownership of the Property, excluding therefrom Tenant’s Personal
Property;

 

1



--------------------------------------------------------------------------------

1.4 the use of appurtenant easements, whether or not of record, strips and
rights-of-way abutting, adjacent, contiguous, or adjoining the Property,
subject, however, to the terms and conditions of the Declaration (as defined in
Article IV of this Agreement), and including all of the Seller’s rights and
obligations under the Declaration (as to the Property only);

1.5 the lease by and between Barnes Development Company, LLC and Tenant, dated
July 21, 2006 (the “Walgreen Lease”), together with any other monetary items
first arising after the Closing (as hereinafter defined) payable by the Tenant;

1.6 all licenses, permits and franchises issued by any State, Federal or local
municipal authorities, relating to the use, maintenance or operation of the
Property; and

1.7 all plans and specifications in possession of Seller relating to the
construction of any improvements on the Land and all unexpired claims,
warranties, guaranties and sureties received by Seller in connection with the
construction, improvement or equipment of or on the Land, if any.

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE

2.1 Subject to the terms and conditions herein contained, Seller agrees to sell
to Purchaser, and Purchaser agrees to purchase from Seller the Property herein
described. The total purchase price for the Property shall be the sum of Seven
Million Nine Hundred Thirty Six Thousand Five Hundred Eight and 00/100 Dollars
($7,936,508.00) (the “Purchase Price”).

2.2 The Purchase Price, less the Deposit (as hereinafter defined), shall be paid
to Seller at the Closing, plus or minus prorations and other adjustments
hereunder, by federal wire transfer of immediately available funds.

2.3 Within two (2) business days following the Effective Date, Purchaser shall
deposit with First American Title Insurance Company, Attn.: Marcia Lawless, 100
Bloomfield Hills Parkway, Suite 195, Bloomfield Hills, Michigan 48304 ( “Escrow
Agent”), in escrow, an earnest money deposit in the amount of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) (the “Initial Deposit”), pursuant to
wire instructions to be supplied by Escrow Agent (the “Escrow Wire
Instructions”). Provided this Agreement remains in full force and effect, prior
to the expiration of the Inspection Period, Purchaser shall deliver an
additional deposit of Two Hundred Fifty Thousand and NO/100 ($250,000.00) (the
“Second Deposit”, and together with the Initial Deposit, the “Deposit”) into
escrow with Escrow Agent pursuant to the Escrow Wire Instructions. The Deposit
shall be held in escrow by Escrow Agent pending the Closing. At the Closing, the
Deposit shall be applied against the Purchase Price, or, if this transaction is
not consummated, delivered to Seller or Purchaser (as the case may be), in
accordance with the terms hereof. The parties agree that the liability of Escrow
Agent to the parties hereto shall be only as expressed in this Agreement. It is
specifically agreed that Escrow Agent shall not be liable for any mistake or
error of judgment in the discharge of its functions as Escrow Agent hereunder,
but shall be liable only for bad faith or negligence. In the event that there
shall be any action or legal proceedings involved or arising out of this
Agreement, to which action or legal proceeding Escrow Agent is or may be a
party, Escrow Agent shall be entitled, at any time, in its sole discretion, to
pay the Deposit, or any portion thereof, into court, and, upon so doing, it
shall be relieved of any further responsibility or liability as to the Deposit.
At Purchaser’s election and expense, the Deposit shall be invested by Escrow
Agent in an interest bearing account, and the interest shall be deemed to
constitute part of the Deposit.

 

2



--------------------------------------------------------------------------------

ARTICLE III

INSPECTION OF PROPERTY; PROPERTY DOCUMENTATION

3.1 During the “Inspection Period” (which Inspection Period is defined to be the
thirty (30) day period from and after the Effective Date), Purchaser shall have
the right to enter the Property to undertake, at its sole cost and expense,
site, engineering, appraisal, environmental and such other inspection, analyses
and studies of the Property, and Purchaser shall have the right to review the
Walgreen Lease, operating expenses, and other documents relating to the Property
and to take such other actions as Purchaser deems necessary to satisfy itself
that it wishes to proceed with the purchase of the Property upon the terms and
conditions set forth in this Agreement. During the Inspection Period, Purchaser
shall have the right to employ one or more environmental consultants or other
professional(s) to perform a so-called “Phase I” environmental assessment (the
“Assessment”) of the Property, and Seller acknowledges and consents to the
Assessment. Seller shall reasonably cooperate with Purchaser and its
environmental consultants (but without third party expense to Seller). Purchaser
shall not have the right to perform a Phase II or any other invasive testing
without Seller’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. If requested by Seller, Purchaser shall
deliver to Seller copies of all data and reports prepared by or on behalf of
Purchaser during the Inspection Period.

3.2 In connection with Purchaser’s exercise of its rights under this Agreement,
Purchaser hereby covenants and agrees that it shall cause all studies,
investigations and inspections (including, but not limited to, the Assessment),
performed at the Property pursuant to this Article III to be performed in a
manner that does not unreasonably disturb or disrupt the tenancy or business
operations of the Tenant. For the avoidance of doubt, all access onto the
Property shall be coordinated with Seller in order to comply with the
requirements of the Walgreen Lease. Further, Purchaser hereby covenants and
agrees to repair any damage that occurs to the Property due to Purchaser’s
actions, at Purchaser’s sole cost and expense, and to return the Property to the
same condition as existed immediately prior to Purchaser’s inspection or
actions. During the Inspection Period, Purchaser’s engineers, architects,
employees, contractors and agents shall maintain public liability insurance
policies with its current insurer and in a commercially reasonable amount
insuring against personal injury and property damage claims arising as a result
of their activities at the Property during the Inspection Period. Purchaser
hereby indemnifies, protects, defends and holds Seller, its agents,
representatives and environmental consultants (“Seller Indemnitees”) harmless
from and against any and all losses, damages, claims, causes of action,
judgments, damages, costs and expenses that Seller Indemnitees suffer or incur
as a result of any damage caused at, to, in, or at the Property as a result of
any of the following: (i) any injury to persons or property damage caused by or
resulting from the inspections or the Assessment conducted by Purchaser, its
agents, representatives or environmental consultants during the Inspection
Period; or (ii) construction liens filed or asserted in connection with the such
inspections or the Assessment conducted by Purchaser, its agents,
representatives or environmental consultants. Purchaser’s undertakings pursuant
to this Section 3.2 shall survive the Closing or termination of this Agreement.

3.3 If Purchaser determines that the results of any inspection, test,
examination or review do not meet Purchaser’s criteria, in its sole discretion,
for the purpose of financing or operation of the Property in the manner
contemplated by Purchaser in its sole discretion (without explanation), then
Purchaser may terminate this Agreement, by written notice to Seller (the
“Termination Notice”), with a

 

3



--------------------------------------------------------------------------------

copy to Escrow Agent, given not later than 5:00 p.m. Eastern Time on the last
day of the Inspection Period (the “Approval Date”), which notice may be given
via email. If Purchaser fails to timely deliver a Termination Notice to Seller
prior to 5:00 p.m. Eastern Time on the Approval Date, Purchaser shall be
automatically deemed to have forever waived its right to terminate this
Agreement pursuant to this Article III. Upon the timely and proper termination
of this Agreement by Purchaser pursuant to this Section 3.3, the Deposit,
together with all interest thereon, shall be returned to Purchaser and neither
party shall have any further liability to the other hereunder, except as
provided in Sections 3.2, 11.3 and Article X of this Agreement. If, as of the
expiration of the Inspection Period, Purchaser accepts the Property in its
condition or is deemed to have accepted the Property in its condition, then the
Deposit shall be deemed nonrefundable (except for a Seller default as set forth
in Article VII of this Agreement or a termination of this Agreement pursuant to
Article IX hereof) to Purchaser as of that date and this transaction shall
proceed to Closing in accordance with its terms.

3.4 Each party agrees to maintain in confidence, the information contained in
this Agreement or pertaining to the sale contemplated hereby and the information
and data furnished or made available by Seller to Purchaser, its agents and
representatives in connection with Purchaser’s investigation of the Property and
the transactions contemplated by the Agreement; provided, however, that each
party, its agents and representatives may disclose such information and data
(a) to such party’s accountants, lenders, attorneys, underwriters, ratings
agencies, partners, investors, consultants and other advisors in connection with
the transactions contemplated by this Agreement (collectively, the
“Representatives”) to the extent that the Representatives reasonably need to
know such information and data in order to assist, and perform services on
behalf of, Seller or Purchaser; (b) to the extent required by any applicable
statute, law or regulation (including public filings pursuant to reporting
obligations under securities laws) or requested by a governmental or regulatory
authority; and (c) in connection with any litigation that may arise between the
parties in connection with the transactions contemplated by this Agreement.

3.5 Seller shall deliver to Purchaser, no later than five (5) business days
after the Effective Date, the following documents (collectively, “Seller’s
Deliveries”), to the extent the same are in Seller’s possession and control:
(a) copies of all environmental condition reports relating to the Property;
(b) copies of any existing surveys relating to the Property; (c) copies of
Seller’s most recent owner’s title policy issued in connection with the
Property; (d) the Walgreen Lease; and (e) the Budget (as defined in the
Declaration) prepared pursuant to the Declaration for calendar year 2017.

ARTICLE IV

TITLE AND SURVEY

4.1 At the Closing, Seller agrees to deliver to Purchaser a covenant deed (the
“Deed”), in recordable form, conveying the Property to Purchaser, and subject to
the following items (the “Permitted Exceptions”): (1) taxes not yet due and
payable; (2) those matters that may be specifically approved, in writing, by
Purchaser or deemed accepted by Purchaser pursuant to Section 4.3 below; (3) the
rights of the Tenant under the Walgreen Lease; (4) the Declaration of Easements,
Covenants and Restrictions recorded as Document No. 20091221-0111922 with the
Office of the Kent County Register of Deeds, as amended by Amendment No. 1 to
Declaration of Easements, Covenants and Restrictions recorded as Document
No. 20160603-0045816 with the Office of the Kent County Register of Deeds
(collectively, the “Declaration”); and (5) matters arising out of any act of
Purchaser or its agents, employees or representatives.

 

4



--------------------------------------------------------------------------------

4.2 As soon as practicable after the Effective Date, Seller shall, at the sole
cost and expense of Seller, deliver to Purchaser, the following:

(a) A commitment (the “Title Commitment”) issued by Escrow Agent (hereinafter,
the “Title Company”), dated after the Effective Date, for an owner’s title
insurance policy (the “Title Policy”), in the full amount of the Purchase Price,
showing fee simple title to the Property in Seller, together with copies of all
recorded documents evidencing title exceptions raised in “Schedule B” of such
title commitment. Seller shall use commercially reasonably efforts to deliver
such commitment within ten (10) days following the Effective Date.

(b) Pursuant to Section 3.5 of this Agreement, Seller will deliver to Purchaser
the survey for the Property prepared by Driesenga & Associates, Inc., dated
November 30, 2015 (the “Existing Survey”).

4.3 The Title Commitment and Existing Survey delivered by Seller are
collectively referred to as “Title Evidence.” If the Title Evidence discloses
any matters to which Purchaser, in its reasonable discretion, shall object (the
“Defects”), Purchaser shall notify Seller thereof (the “Defect Notice”), in
writing, within five (5) business days following the receipt by Purchaser of the
Title Evidence and thereafter Seller shall have the right (but not the
obligation) to cure and remove, or obtain title insurance for, such Defects
prior to the Closing. Within five (5) business days after Seller’s receipt of
the Defect Notice, Seller shall notify Purchaser (“Seller’s Response Notice”) as
to those Defect(s), if any, that Seller shall attempt to cure or obtain title
insurance for prior to the Closing, if any, provided that the form and substance
of such title insurance over a Defect shall be reasonably acceptable to
Purchaser. If Seller fails to deliver such Seller’s Response Notice to Purchaser
within five (5) business days, Seller shall be deemed to have notified Purchaser
that Seller shall not attempt to cure or obtain title insurance for any
Defect(s) raised in the Defect Notice. If Seller notifies Purchaser (or is
deemed to notify Purchaser) that it will not attempt to cure or obtain title
insurance for any or all Defect(s), then Purchaser may: (1) terminate this
Agreement by written notice to Seller given within five (5) days after Purchaser
receives (or is deemed to receive) Seller’s Response Notice, in which event
(x) the Deposit, together with all interest earned thereon, shall be returned to
Purchaser, and upon return of the Deposit and payment of the Reimbursement,
neither party shall have any further liability to the other hereunder, except as
provided in Sections 3.2, 11.3 and Article X of this Agreement; or (2) proceed
to close without reduction in or offset against the Purchase Price, and
thereafter Purchaser shall be deemed to have accepted such Defect(s) as
Permitted Exceptions, and Purchaser shall be deemed to automatically and forever
waive any and all claims and liabilities against Seller with respect to such
Defect(s). To the extent that Purchaser fails to timely and properly notify
Seller (pursuant to this Section 4.3) of any such Defect(s), Purchaser shall be
deemed to have accepted the same and to automatically and forever waive its
right to terminate this Agreement pursuant to this Section and such Defect(s)
shall be deemed Permitted Exceptions for all purposes hereunder. Notwithstanding
anything to the contrary contained herein, Seller shall be obligated to remove
(i) all mortgages which affect the Premises, and (ii) all mechanics liens,
monetary liens and all judgment liens affecting the Premises (collectively,
clauses (i) and (ii) are hereinafter referred to as “Monetary Liens”). If a
Monetary Lien can be removed (by bonding or otherwise) but Seller fails to
remove any of such Monetary Lien(s), then Purchaser may, at Purchaser’s sole
discretion, (x) proceed to the Closing (accepting title subject to such Monetary
Liens) and accept a credit against the Purchase Price in an amount equal to the
Monetary Lien (but without any other modifications to this Agreement) or
(y) terminate this Agreement upon five (5) business days prior written notice
and receive a refund of the Deposit.

 

5



--------------------------------------------------------------------------------

4.4 Purchaser may obtain, at its option, an update of the Existing Survey,
certified by the surveyor as having been prepared in accordance with the most
currently available minimum detail and classification requirements of ALTA/ACSM
(the “Updated Survey”). The cost of any Updated Survey shall be paid by
Purchaser. If obtained by Purchaser, the Updated Survey will be provided to
Seller. Purchaser may, prior to the Closing Date, notify Seller in writing of
Purchaser’s objection to any exceptions to title (“Supplemental Exceptions”)
first raised by the Title Company after delivery of the Title Commitment or the
Updated Survey. If Purchaser does not expressly object in writing to any
Supplemental Exceptions prior to the date that is five (5) business days after
receipt of the Supplemental Exception, then Purchaser shall be deemed to have
approved any such Supplemental Exceptions and same shall be a Permitted
Exception. With respect to any objections to Supplemental Exceptions set forth
in such notice, Seller shall have the same option (or obligation, with respect
to Monetary Liens) to cure and Purchaser shall have the same options to accept
title subject to such matters or to terminate this Agreement as applicable to
any notice of objections made by Purchaser pursuant to Section 4.3, above.

ARTICLE V

CLOSING

The purchase and sale contemplated herein shall be consummated at a closing (the
“Closing”) to take place through an escrow with the Michigan office of the Title
Company, on the basis of a “New York-style” closing. The Closing shall occur no
later than fifteen (15) days after the Approval Date, or at such other time as
the parties may agree upon in writing (the “Closing Date”). Notwithstanding the
foregoing, Purchaser shall have the one-time right to extend the Closing Date
for five (5) additional business days upon written notice to Seller prior to the
initial Closing Date.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Seller’s Representations and Warranties

Seller represents, warrants and covenants to Purchaser, that as of the date
hereof:

6.1 The execution and delivery of this Agreement by Seller, and the performance
of this Agreement by Seller, have been duly authorized by Seller. No consent of
any creditor, investor, judicial or administrative body, governmental authority,
or other governmental body or agency, or other party to such execution, delivery
and performance by Seller is required.

6.2 That Seller, to its actual knowledge, has not received any written notice of
any violation by Seller of any law, zoning ordinances or building rules or
regulations affecting the Property nor has Seller received any written notice as
to any existing or threatened condemnation involving the Property.

6.3 There are no leases or other occupancy agreements presently in force and
affecting the Property other than the Walgreen Lease. True and correct copies of
the Walgreen Lease and any amendments, modifications and extensions and
guaranties thereto will be delivered to Purchaser or its representative as part
of Seller’s Deliveries.

6.4 There exist no defaults by Seller or, to the best of Seller’s knowledge, by
Tenant under the Walgreen Lease and no event exists which, with notice or the
lapse of time or both, would constitute a

 

6



--------------------------------------------------------------------------------

default under the Walgreen Lease by any party thereto. No controversy,
complaint, negotiation or renegotiation, proceeding, suit or litigation relating
to the Walgreen Lease, is pending or, to Seller’s knowledge, threatened. Tenant
has not prepaid rent for more than the current month. Tenant is not entitled to
receive after the Effective Date any rent concession, allowance or rebate or
other tenant inducement in connection with its tenancy.

6.5 The term of the Walgreen Lease commenced on July 30, 2007, and Seller has
completed all of its obligations under the Walgreen Lease in connection with the
initial construction of the Building and delivery of the Property to Tenant in
accordance with the terms of the Walgreen Lease.

6.6 There are no employees employed by Seller or any other party in connection
with the operation, cleaning or maintenance of, or otherwise with respect to,
the Property. There are no union employees or union agreements affecting the
Property.

6.7 Seller has no knowledge of any threatened or pending litigation, against or
relating to Seller or the Property.

6.8 Other than the Walgreen Lease, the Declaration and as disclosed in the Title
Commitment, there are no contracts, equipment leases, agreements or commitments,
written or oral, affecting the Property which would be binding on Purchaser or
which would run with the Land.

6.9 Except as may be described in any environmental site assessment which will
be delivered by Seller to Purchaser as part of Seller’s Deliveries, (the
“Environmental Report”), Seller has no knowledge of the existence of any
Hazardous Materials (as hereinafter defined) on or under the Land or within the
Building. For purposes of this Section 6.9, “Hazardous Materials” shall mean any
substance, chemical, waste or material that is regulated by any federal, state
or local government authority because of its toxicity, infectiousness,
radioactivity, explosiveness, ignitability, corrosiveness or reactivity,
including, without limitation, asbestos or any substance containing more than
0.1 percent asbestos, the group of compounds known as polychlorinated biphenyls,
flammable explosives, oil, petroleum or any refined petroleum product.

6.10 There exist no defaults by Seller or, to the best of Seller’s knowledge, by
any other party to the Declaration, under the Declaration and no event exists
which, with notice or the lapse of time or both, would constitute a default
under the Declaration by any party thereto. No controversy, complaint,
negotiation or renegotiation, proceeding, suit or litigation relating to the
Declaration, is pending or, to Seller’s knowledge, threatened. The Budget (as
defined in the Declaration) that has been delivered to Purchaser is true,
complete and correct as of the date it was prepared.

6.11 That from and after the Effective Date to the Closing Date, Seller shall
conduct its business involving the Property in the ordinary course, and during
said period will:

(a) Not transfer any of the Property or create on the Property any easements,
liens, mortgages, encumbrances or other interests that would affect the Property
or Seller’s ability to comply with the terms of this Agreement;

(b) Keep in effect any existing policies of public liability and hazard and
extended coverage insurance of Seller insuring the Property;

 

7



--------------------------------------------------------------------------------

(c) Perform all of its obligations under the Walgreen Lease and the Declaration;

(d) Use best efforts to obtain from Tenant the Walgreens Estoppel (hereinafter
defined), including, without limitation, requesting the same from Walgreens
within three (3) days of the date hereof; and

(e) If requested by any lender providing financing to Purchaser in connection
with the purchase of the Property (“Purchaser’s Lender”), obtain an estoppel
from the other “Owners” (as defined in the Declaration) the Declaration Estoppel
(hereinafter defined).

6.12 Seller, to its actual knowledge, has not received any written notice of any
pending or threatened judicial, municipal or administrative proceedings
materially affecting the Property, or in which Seller is a party to by reason of
Seller’s ownership of all or any part of the Property.

6.13 No person, party of tenant, including, without limitation, Tenant, has any
option or other right to purchase all or any portion of or interest in the
Property.

6.14 Seller is a “United States Person” within the meaning of Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended, and shall execute and deliver
an “Entity Transferor” certification at the Closing.

6.15 That this Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, and the
execution and performance of this Agreement does not and will not conflict with,
or cause a default under any agreement to which Seller is a party or by which
Seller or the Property is bound.

All references in this Agreement to “Seller’s knowledge,” “Seller’s actual
knowledge” or words of similar import shall refer only to the actual knowledge
of P. Caroline Roberts, Seller’s designated property manager, without any duty
of investigation or inquiry, and, notwithstanding any fact or circumstance to
the contrary, shall not be construed to refer to the knowledge of any other
person or entity.

All representations and warranties of Seller set forth in this Agreement shall
survive the Closing for a period of six (6) months thereafter, subject to
further survival as provided below. In the event that any representation or
warranty set forth herein is false, then Seller agrees to defend, indemnify, and
hold harmless Purchaser from and against all costs, expenses, losses, fees,
claims, liabilities, and damages that Purchaser may incur, including without
limitation, attorneys’ fees and court costs, provided that any such claim for
indemnification must be made by Purchaser prior to the expiration of said six
(6) month period, and if any such claim is so made, the representation or
warranty that is the subject thereof shall continue to survive until the claim
is fully and finally resolved. Seller acknowledges that Purchaser is and, at
Closing, will be justifiably relying on Seller’s representations and warranties
in this Agreement.

Seller shall notify Purchaser promptly if Seller becomes aware of any condition,
state of facts or other matter, which would make any of the representations or
warranties of Seller contained in this Article VI untrue in any material respect
prior to the Closing Date. At any time between the Effective Date and the
Closing Date, Seller may update any representation or warranty made in this
Agreement to the extent that the same is no longer true and Purchaser shall,
within five (5) days after the delivery of

 

8



--------------------------------------------------------------------------------

such updated representation or warranty from Seller, have the right, as its sole
and exclusive remedy, to either (1) terminate this Agreement and receive the
prompt return of the Deposit from Escrow Agent and thereafter neither Seller nor
Purchaser will have any further liability, obligation or responsibility to the
other under this Agreement, except as otherwise provided in this Agreement or
(2) proceed to the Closing. If Purchaser does not notify Seller in writing of
its election of option (1) or option (2) in the preceding sentence prior to the
expiration of such five (5) day period, then Purchaser shall be deemed to have
elected to terminate this Agreement and the Deposit shall be promptly refunded
to Purchaser. If Purchaser becomes aware that any of the representations,
covenants and warranties contained in this Agreement are untrue in any material
respect, Purchaser shall promptly notify Seller of the representation, covenant
or warranty which Purchaser believes is untrue in any material respect
(“Warranty Notice”). Seller shall have ten (10) days after receipt of a Warranty
Notice to cure the untruth, but shall have no obligation to do so. If Seller is
unable or unwilling to cure the same within said ten (10) day period, Purchaser
may, at its option, exercise its rights under either option (1) or option
(2) above within five (5) days after the expiration of such ten (10) day period
as Purchaser’s sole and exclusive remedies in such event. If Purchaser does not
notify Seller in writing within such five (5) day period of its election of
option (1) or option (2) above, Purchaser shall be deemed to have elected to
terminate this Agreement and the Deposit shall be promptly refunded to
Purchaser. No claim by Purchaser or its permitted assignees and successors for a
breach of a representation or warranty of Seller shall be actionable or payable
if the breach in question results from or is based on a condition, state of
facts or other matter, which was actually known to Purchaser (either because
Purchaser has discovered that a representation or warranty is untrue or Seller
has disclosed to Purchaser by written notice that a representation or warranty
is untrue) prior to the Closing. If Purchaser elects to consummate the
transaction described herein with such actual knowledge, then Purchaser shall be
deemed to have waived any action against Seller with respect to a breach of such
representation or warranty.

Except as is otherwise expressly provided in this Agreement, Seller hereby
specifically disclaims any warranty (oral or written) concerning (i) the nature
and condition of the Property and the suitability thereof for any and all
activities and uses that Purchaser may elect to conduct thereon, (ii) the
manner, construction, condition and state of repair or lack of repair of any
improvements located thereon, (iii) the nature and extent of any right-of-way,
lien, encumbrance, license, reservation, condition or otherwise, (iv) the
compliance of the Property or its operation with any laws, rules, ordinances, or
regulations of any government or other body, it being specifically understood
that Purchaser shall have full opportunity, during the Inspection Period, to
determine for itself the condition of the Property; and (v) any other matter
whatsoever except as expressly set forth in this Agreement. Except as is
otherwise expressly provided in this Agreement, the sale of the Property as
provided for herein is made on a strictly “AS IS” “WHERE IS” basis as of the
Closing Date. Except as is otherwise expressly provided in this Agreement,
Purchaser expressly acknowledges that, in consideration of the agreements of
Seller herein, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO, ANY
WARRANTY OF QUANTITY, QUALITY, CONDITION, HABITABILITY, MERCHANTABILITY,
SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, ANY
IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED THERETO.

PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT RELYING ON (AND SELLER
HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR WARRANTIES MADE BY OR ON
BEHALF OF SELLER OF ANY

 

9



--------------------------------------------------------------------------------

KIND OR NATURE WHATSOEVER, EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT. OTHER THAN CLAIMS RELATED TO A BREACH OF A REPRESENTATION SET FORTH
IN THIS AGREEMENT, PURCHASER, FOR PURCHASER AND PURCHASER’S SUCCESSORS AND
ASSIGNS, HEREBY RELEASES SELLER FROM AND WAIVES ANY AND ALL CLAIMS AND
LIABILITIES AGAINST SELLER FOR, RELATED TO, OR IN CONNECTION WITH, ANY
ENVIRONMENTAL CONDITION AT THE PROPERTY (OR THE PRESENCE OF ANY MATTER OR
SUBSTANCE RELATING TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY), INCLUDING,
BUT NOT LIMITED TO, CLAIMS AND/OR LIABILITIES RELATING TO (IN ANY MANNER
WHATSOEVER) ANY HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED
IN, AT, ABOUT OR UNDER THE PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES OF
ACTION (ACTUAL OR THREATENED) BASED UPON, IN CONNECTION WITH OR ARISING OUT OF
CERCLA (THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980, 42 U.S.C. ‘9601 ET SEQ., AS AMENDED BY THE SUPERFUND AMENDMENT AND
REAUTHORIZATION ACT OF 1986, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME),
THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, 42 U.S.C. ‘6901 ET SEQ., OR
ANY OTHER CLAIM OR CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE BASED
STATUTORY, REGULATORY OR COMMON LAW CAUSE OF ACTION) RELATED TO ENVIRONMENTAL
MATTERS OR LIABILITY WITH RESPECT TO OR AFFECTING THE PROPERTY.

Seller and Purchaser acknowledge and agree that the provisions contained in the
foregoing portion of Article VI were a material factor in Seller’s acceptance of
the Purchase Price and that Seller was unwilling to sell the Property to
Purchaser unless Seller was released as expressly set forth above.

Seller’s Initials:                          Purchaser’s
Initials:                     

Purchaser’s Representations and Warranties

Purchaser represents, warrants and covenants to Seller, that as of the date
hereof, and that as of the date of Closing:

6.16 The execution and delivery of this Agreement by Purchaser, and the
performance of this Agreement by Purchaser, have been duly authorized by
Purchaser, and this Agreement is binding on Purchaser and enforceable against
Purchaser in accordance with its terms. No consent of any creditor, investor,
judicial or administrative body, governmental authority, or other governmental
body or agency, or other party to such execution, delivery and performance by
Purchaser is required.

6.17 That this Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, and the
execution and performance of this Agreement does not and will not conflict with,
or cause a default under any agreement to which Purchaser is a party or by which
Purchaser is bound.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

7.1 In the event Purchaser defaults in its obligations to perform any of the
covenants and agreements contained herein to be performed by Purchaser within
the time for performance as specified herein (including Purchaser’s obligation
to close), then Seller, as its sole remedy, shall retain the Deposit, together
with all interest earned thereon, as liquidated damages, and Seller shall have
no other remedy for any default by Purchaser, including any right to damages.
PURCHASER AND SELLER ACKNOWLEDGE AND AGREE THAT (i) THE AMOUNT OF THE DEPOSIT IS
A REASONABLE ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT
WOULD BE SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN
THE PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO
DEFAULT OF PURCHASER UNDER THIS AGREEMENT; (ii) THE ACTUAL DAMAGES SUFFERED AND
COSTS INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE
TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO DETERMINE; (iii) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER
THIS AGREEMENT TO THE AMOUNT OF THE DEPOSIT IN THE EVENT THIS AGREEMENT IS
TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE
TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT; AND (iv) THE AMOUNT OF THE
DEPOSIT SHALL BE AND CONSTITUTE VALID LIQUIDATED DAMAGES.

7.2 If Seller shall have failed (prior to a material default by Purchaser
hereunder) to perform any of the covenants and agreements contained herein to be
performed by Seller within the time for performance as specified herein
(including Seller’s obligation to close), Purchaser may either (i) terminate
Purchaser’s obligations under this Agreement by written notice to Seller, in
which event the Deposit, together with all interest earned thereon, shall be
returned to Purchaser, and Seller shall pay to Purchaser all of Purchaser’s
costs and expenses incurred through the date of termination, including, without
limitation, reasonable attorney’s fees, the cost of the Updated Survey, the cost
of the Assessment, and any other third party costs incurred by Purchaser,
provided, however that in no event shall Seller be obligated to reimburse
Purchaser for any costs and/or expenses in excess of $30,000.00; or
(ii) Purchaser may file an action for specific performance of this Agreement.
Purchaser shall have no other remedy for any default by Seller, including any
right to damages.

ARTICLE VIII

CLOSING DOCUMENTS AND DELIVERIES; CLOSING COSTS AND PRORATIONS

At the Closing, Seller shall execute and deliver to Purchaser (as required) and
Purchaser shall execute and deliver to Seller (as required) the following:

8.1 Seller shall deliver to Purchaser the Deed in the condition contemplated in
Section 4.1 of this Agreement.

8.2 Seller and Purchaser shall execute an assignment of the Walgreen Lease and
all rents due and to become due thereunder in the form attached hereto as
Exhibit E (the “Assignment and Assumption of Lease”).

 

11



--------------------------------------------------------------------------------

8.3 Seller and Purchaser shall execute an assignment of intangible property in
the form attached hereto as Exhibit F (the “Assignment of Intangible Property”).

8.4 Seller shall execute and deliver a quit claim bill of sale in the form
attached hereto as Exhibit G (the “Bill of Sale”) covering any fixtures,
equipment or other personal property used at the Property and owned by Seller,
if any.

8.5 Seller shall execute and deliver to Purchaser such affidavit as the Title
Company may reasonably require to remove its standard printed exceptions
relating, among other things, to construction liens and right of parties in
possession, to Seller’s actual knowledge.

8.6 Seller shall execute and deliver a closing certificate in the form attached
hereto as Exhibit H (the “Closing Certificate”) certifying at the Closing that
all matters represented by Seller as set forth in Article VI are true, complete
and correct as of the Closing Date.

8.7 Seller shall deliver to Purchaser a notice to each of the Tenant of the
change of ownership of the Property in the form attached hereto as Exhibit I
(the “Tenant Notice Letter”).

8.8 As a condition to Closing, Seller shall deliver to Purchaser an estoppel
certificate executed by Tenant in the form required by the terms of the Walgreen
Lease (the “Walgreens Estoppel”).

8.9 If requested by Purchaser’s Lender, Seller shall deliver to Purchaser an
estoppel certificate executed by each Owner (as defined in the Declaration)
related to the Declaration in a form reasonably approved by Purchaser (the
“Declaration Estoppel”);

8.10 Seller shall deliver to Purchaser an Entity Transfer Certification
confirming that Seller is a “United States Person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended.

8.11 Purchaser shall deliver to Seller the Purchase Price as adjusted pursuant
to Section 2.2, and as otherwise specifically provided in this Agreement.

8.12 Such other documents and instruments as may reasonably be required by the
Title Company and that may be reasonably necessary or appropriate to consummate
this transaction and to otherwise effect the agreements of the parties hereto.

8.13 Seller and Purchaser shall execute and deliver to each other a closing
statement, showing the amounts by which the Purchase Price shall have been
adjusted as of the Closing Date in accordance with the following:

(a) Seller shall pay the cost of the title insurance premium, except for the
cost of any endorsements to the final policy of title insurance or the cost of
“extended form coverage”, which shall be at the sole cost and expense of
Purchaser.

(b) To the extent not paid directly by the Tenant under the Walgreen Lease, the
parties shall prorate real and personal property taxes (“Taxes”) on a “due date”
basis as if paid in

 

12



--------------------------------------------------------------------------------

advance. In addition, all assessments, general or special, shall be prorated as
of the Closing Date, with Seller being responsible for any installments of
assessments which are due prior to the Closing Date and Purchaser being
responsible for any installments of assessments which are due on or after the
Closing Date.

(c) Seller shall pay all real estate transfer taxes, documentary stamps, and all
costs associated with the transfer of the Property related to any mortgage
indebtedness or liens encumbering the Property which are in the name of and
caused by Seller.

(d) The amount of all security and other tenant deposits, and interest due
thereon, if any, shall be credited to Purchaser.

(e) To the extent not billed directly to the Tenant, Seller shall pay all water,
electricity, sewer, gas, telephone and other utility charges based, to the
extent practicable, on final meter readings and final invoices relating to the
Property through the Closing Date. If final readings have not been taken,
estimated charges shall be prorated between the parties and appropriate credits
given.

(f) Purchaser will receive a credit at the Closing for the prorated amount of
all base or fixed rent payable pursuant to the Walgreen Lease and all Additional
Rents (as defined herein) (collectively, “Rent”) previously paid to, or
collected by, Seller and attributable to any period following the Closing
Date. “Delinquent Rent(s)” shall mean rents that were due prior to the Closing
Date, for which payment thereof has not been made on or before the Closing
Date. Delinquent Rent(s) shall not be prorated at Closing. All Rent collected by
Purchaser or Seller from the Tenant from and after Closing will be applied as
follows: (i) first, to Delinquent Rent owed for the month in which the Closing
Date occurs (the “Closing Month”), and (ii) second, to Delinquent Rent(s) owing
to Purchaser for the month after Closing, and (iii) third, to Delinquent Rent(s)
owing to Seller for the month prior to Closing. Any Rent collected by Purchaser
and due Seller will be promptly remitted to Seller. Any Rent collected by Seller
and due Purchaser shall be promptly remitted to Purchaser. “Additional Rents”
shall mean any and all amounts due from the Tenants for operating expenses,
common area maintenance charges, taxes, shared utility charges, management fees,
insurance costs, other comparable expenses and pass-through charges and any
other tenant charges that are paid by the Tenants to Seller, as landlord, as
opposed to charges (e.g. utility) that the Tenants pays directly to third
parties. The provisions of this Section 8.11(f) shall survive the Closing and
the delivery of any conveyance documentation.

(g) Purchaser shall pay for the cost of recording the Deed.

(h) Purchaser shall pay for the cost of the Updated Survey, if any.

(i) Each party shall pay one-half (1/2) of any escrow and/or closing fees
charged by the Title Company; provided, however, Purchaser shall be responsible
for any incremental cost of its lender’s participation in any escrow established
by the parties.

(j) Each party shall pay its own attorney fees, except as otherwise specifically
provided herein.

 

13



--------------------------------------------------------------------------------

(k) Seller shall pay the Commission as set forth in Article X.

(l) Such other items that are customarily prorated in transactions of this
nature shall be ratably prorated.

Unless specifically stated otherwise in Section 8.11 of this Agreement, any and
all prorations made pursuant to this Agreement on the Closing Date shall be
deemed final. The obligations of both Seller and Purchaser to close under this
Agreement are contingent upon their fulfillment of the foregoing conditions
required of each, respectively, as well as all other conditions of this
Agreement, and the representations, warranties and covenants of each party
hereto being true and correct in all material respects and neither party being
in default hereunder. Either party may, in its discretion, waive the fulfillment
of any condition or obligation of the other party by providing the other party
with written notice of such waiver in accordance with Section 11.13 of this
Agreement.

ARTICLE IX

DESTRUCTION, LOSS OR DIMINUTION OF PROJECT.

If, prior to the Closing, all or any portion of the Property is damaged by fire
or other natural casualty (collectively “Damage”), or is taken or made subject
to condemnation, eminent domain or other governmental acquisition proceedings
(collectively “Eminent Domain”), then:

(a) If the aggregate cost of repair or replacement or the value of the Damage or
Eminent Domain (collectively, “Repair and/or Replacement”) is Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) or less, in the opinion of Purchaser’s
and Seller’s respective engineering consultants, and provided that the damage or
taking does not result in a termination of the Walgreen Lease, Purchaser shall
close and take the Property as diminished by such events with an assignment by
Seller of any casualty insurance or condemnation proceeds and the payment by
Seller to Purchaser of any applicable deductible amounts.

(b) If the aggregate cost of Repair and/or Replacement is greater than Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000.00), in the opinion of
Purchaser’s and Seller’s respective engineering consultants, or if the damage or
condemnation results in a termination of the Walgreen Lease, then Purchaser, at
its sole option, may elect either to (i) terminate this Agreement by written
notice to Seller and receive an immediate return of the Deposit, together with
all interest earned thereon, and neither party shall have any further liability
to the other hereunder, except as provided in Sections 3.2, 11.3 and Article X
of this Agreement; or (ii) proceed to close and take the Property as diminished
by such events; together with an assignment of the proceeds of Seller’s casualty
insurance for all Damage (or condemnation awards for any Eminent Domain) and the
payment by Seller to Purchaser of any applicable deductible amounts.

(c) In the event of a dispute between Seller and Purchaser with respect to the
cost of Repair and/or Replacement with respect to the matters set forth in this
Article IX, an engineer designated by Seller and an engineer designated by
Purchaser shall select an independent engineer licensed to practice in the
jurisdiction where the Property is located who shall resolve such dispute. All
fees, costs and expenses of such third engineer so selected shall be shared
equally by Purchaser and Seller.

 

14



--------------------------------------------------------------------------------

ARTICLE X

BROKER

Seller shall be responsible for any and all brokerage fees or commissions due to
CB Richard Ellis (together, the “Broker”) in connection with this transaction
(the “Commission”), which shall be paid pursuant to a separate agreement by and
between Seller and the Broker. Seller and Purchaser each represent and warrant
to the other that they have not been represented by any broker in connection
with the purchase of the Property other than the Broker, and no commissions or
fees are due to any person other than the Broker by reason of Seller’s or
Purchaser’s actions in this matter. Seller and Purchaser each hereby indemnify,
protect and defend and hold the other harmless from and against all losses,
claims, costs, expenses, damages (including, but not limited to, attorneys’ fees
of counsel selected by the indemnified party) resulting from the claims of any
broker, finder, or other such party, other than the Brokers, claiming by,
through or under the acts or agreements of the indemnifying party. The
obligations of the parties pursuant to this Article X shall survive any
termination of this Agreement.

ARTICLE XI

MISCELLANEOUS

11.1 Seller recognizes and understands that this transaction may be part of a
contemplated “like kind” exchange for Purchaser under §1031 of the Internal
Revenue Code (the “Purchaser’s Exchange”). As such, Seller agrees to cooperate
with Purchaser in effectuating the Purchaser’s Exchange, which cooperation may
include the execution of documents, and the taking of other reasonable action,
as is reasonably necessary, in the opinion of Purchaser, to accomplish the
Purchaser’s Exchange; provided, however that Seller shall not be required to
assume any additional third party expense or liability in connection with, or as
part of its cooperation with, the Purchaser’s Exchange, nor shall Seller be
required to extend the Closing for the purposes of accommodating the Purchaser’s
Exchange. The covenant contained in this Section 11.1 shall survive the Closing
and shall not be merged into any instrument of conveyance delivered at the
Closing.

11.2 Purchaser recognizes and understands that this transaction may be part of a
contemplated “like kind” exchange for Seller under §1031 of the Internal Revenue
Code (the “Seller’s Exchange”). As such, Purchaser agrees to cooperate with
Seller in effectuating the Seller’s Exchange, which cooperation may include the
execution of documents, and the taking of other reasonable action, as is
reasonably necessary, in the opinion of Seller, to accomplish the Seller’s
Exchange; provided, however that Purchaser shall not be required to assume any
additional third party expense or liability in connection with, or as part of
its cooperation with, the Seller’s Exchange, nor shall Purchaser be required to
extend the Closing for the purposes of accommodating the Seller’s Exchange. The
covenant contained in this Section 11.2 shall survive the Closing and shall not
be merged into any instrument of conveyance delivered at the Closing.

11.3 In the event of litigation between the parties with respect to the Property
or this Agreement, the performance of their respective obligations hereunder or
the effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation, including, but not limited to, reasonable attorneys’ fees of counsel
selected by the prevailing party. Notwithstanding any provision of this
Agreement to the contrary, the obligations of the parties under this
Section 11.3 shall survive termination of this Agreement.

 

15



--------------------------------------------------------------------------------

11.4 This Agreement is for the benefit only of the parties hereto and no other
person or entity shall be entitled to rely hereon, receive any benefit herefrom
or enforce against any party hereto any provision hereof.

11.5 This Agreement and the exhibits attached hereto constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior or contemporaneous oral agreements, understandings,
representations and statements, and all prior written agreements,
understandings, letters of intent and proposals are merged into this Agreement.
Neither this Agreement nor any provisions hereof may be waived, modified,
amended, discharged or terminated except by an instrument in writing signed by
the party against which the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. The liability of each Purchaser executing this Agreement shall
be joint and several, it being the express intention that the liability of each
Purchaser hereunder is to be joint and several.

11.6 Time is of the essence of this Agreement. If any date herein set forth for
the performance of any obligations by Seller or Purchaser or for the delivery of
any instrument or notice as herein provided should be on a Saturday, Sunday or
legal holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday. As used herein, the term “legal holiday” means any state or federal
holiday for which financial institutions or post offices are generally closed in
the State of Michigan for observance thereof.

11.7 The headings of various Articles and Sections in this Agreement are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.

11.8 This Agreement shall be governed by and construed in accordance with the
laws of the State of Michigan, without regard to conflicts of law principles.

11.9 The provisions hereof shall be deemed independent and severable, and the
invalidity or partial invalidity or enforceability of any one provision shall
not affect the validity of enforceability of any other provision hereof.

11.10 Neither this Agreement nor any memorandum thereof shall be recorded and
the act of recording by Purchaser shall be deemed a default by Purchaser
hereunder.

11.11 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which together shall constitute one and the
same instrument. To facilitate execution of this Agreement, the parties may
execute and exchange signatures by facsimile transmission or by electronic
delivery of a PDF copy of the executed Agreement, which facsimile or PDF copy
shall be deemed valid and binding.

11.12 Failure of either party to complain of any act or omission on the part of
the other party, no matter how long the same may continue, except as
specifically provided in this Agreement, shall not be deemed to be a waiver by
such party to any of its rights hereunder. No waiver by any party at any time,
expressed or implied, of any breach of any provision of this Agreement shall be
deemed a waiver or a breach of any other provision of this Agreement or a
consent to any subsequent breach of the same or any other provision. If any
action by any party shall require the consent or approval of another party, such
consent or approval of such action on any one occasion shall not be deemed a
consent to or approval of said action on any subsequent occasion or a consent to
or approval of any action on the same or any subsequent occasion.

 

16



--------------------------------------------------------------------------------

11.13 Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile or email with confirmation
of transmission, or (d) by a commercial overnight courier that guarantees next
day delivery and provides a receipt, and such notices shall be addressed as
follows:

 

If to Seller:

     Barnes Development Walker, LLC      1000 Enterprise Drive,      Allen Park,
MI 48101      Attn: Donald H. Barnes, Jr.      Email: dbarnes@belletire.com

With a copy to:

     Dykema Gossett PLLC      400 Renaissance Center      Detroit, MI 48243     
Attention: Daniel J. Schairbaum, Esq.      Email: dschairbaum@dykema.com

If to Purchaser:

     Cantor Real Estate Investment Management Investments, LLC      c/o Cantor
Fitzgerald Investments, LLC      110 East 59th Street      New York, New York
10022      Attn: General Counsel

With a copy to:

     Winston & Strawn LLP      200 Park Avenue      New York, New York 10166
     Attn: William X. Lang, Esq.      Email: wlang@winston.com

Notice shall be deemed to have been given upon such personal delivery, or, if
applicable, five (5) business days after such notice is placed in the mail or
one (1) business day after such notice is placed in the custody of the overnight
delivery service, or upon delivery or proof of transmission (if sent by
facsimile or electronic mail).

11.14 Purchaser may assign this Agreement one time at or prior to Closing to
(i) an affiliate of Purchaser, (ii) an entity that is sponsored by an affiliate
or (iii) an entity owned or controlled, directly or indirectly, by Purchaser or
its present shareholders, principals or members; provided, however, that no
assignment of this Agreement shall release Purchaser from its obligations
hereunder.

 

17



--------------------------------------------------------------------------------

11.15 Notwithstanding anything to the contrary contained herein, after the
Closing, (a) the maximum aggregate liability of Seller, and the maximum
aggregate amount which may be awarded to and collected by Purchaser (including,
without limitation, for any breach of any representation, warranty, agreement
and/or covenant by Seller) under this Agreement or any documents executed
pursuant hereto or in connection herewith (collectively, the “Other Documents”),
shall not exceed Two Hundred Thousand And No/100ths Dollars ($200,000.00); and
(b) no claim by Purchaser alleging a breach by Seller of any representation,
warranty and/or covenant of Seller contained herein or in any of the Other
Documents may be made, and Seller shall not be liable for any judgment in any
action based upon any such claim, unless and until such claim, either alone or
together with any other claims by Purchaser alleging a breach by Seller of any
such representation, warranty and/or covenant is for an aggregate amount in
excess of Twenty Thousand And No/100ths Dollars ($20,000.00) (the “Floor
Amount”), in which event Seller’s liability respecting any final judgment
concerning such claim or claims shall be for the entire amount thereof, subject
to the limitation set forth in clause (a) above; provided, however, that if any
such final judgment is for an amount that is less than or equal to the Floor
Amount, then Seller shall have no liability with respect thereto, and provided,
further, that the limitation on liability set forth in this Section 11.15 shall
not apply to any claims of Purchaser in connection with any intentional
misrepresentation or fraud by Seller, as determined by a final lawful order of a
court of competent jurisdiction. The terms of this Section 11.15 shall survive
the Closing.

[remainder of page intentionally left blank; signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale as of the day and year first above written.

 

SELLER: BARNES DEVELOPMENT WALKER, LLC, a Michigan limited liability company By:
  /s/ Donald H. Barnes, Jr. Name:   Donald H. Barnes, Jr. Its:   Member

 

PURCHASER: CANTOR REAL ESTATE INVESTMENT MANAGEMENT INVESTMENTS, LLC, a Delaware
limited liability company By: /s/ Shawn P. Matthews Name: Shawn P. Matthews Its:
Chief Executive Officer

RECEIPT OF DEPOSIT

First American Title Insurance Company (“Escrow Agent”) hereby acknowledges
receipt of the sum of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) on or before the date which is two (2) business days after the
Effective Date, which it agrees to hold in escrow in accordance with the terms
of the foregoing agreement, and escrow instructions to be entered into by and
between Seller, Purchaser and Escrow Agent.

 

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY

 

By:

   

Name:     

Its:    

 

19



--------------------------------------------------------------------------------

Exhibit List

 

A    Legal Description B    Form of Assignment and Assumption of Lease C    Form
of Assignment of Intangible Property D    Form of Bill of Sale E    Form of
Closing Certificate F    Form of Tenant Notice Letter

 

20



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Land in the City of Walker, County of Kent, State of Michigan, described as
follows:

THAT PART OF THE NORTHWEST QUARTER OF SECTION 01, TOWN 07 NORTH, RANGE 12 WEST,
CITY OF WALKER, KENT COUNTY, MICHIGAN DESCRIBED AS FOLLOWS: COMMENCING AT THE
NORTHWEST CORNER OF SAID SECTION 01; THENCE ALONG THE NORTH LINE OF SAID SECTION
01, SOUTH 89 DEGREES 37 MINUTES 36 SECONDS EAST 144.55 FEET FOR THE POINT OF
BEGINNING; THENCE CONTINUING ALONG SAID NORTH LINE, SOUTH 89 DEGREES 37 MINUTES
36 SECONDS EAST 203.07 FEET; THENCE SOUTH 01 DEGREES 06 MINUTES 30 SECONDS EAST
230.08 FEET; THENCE NORTH 89 DEGREES 37 MINUTES 36 SECONDS WEST 343.94 FEET;
THENCE NORTH 30 DEGREES 46 MINUTES 11 SECONDS EAST 266.65 FEET TO THE POINT OF
BEGINNING. SUBJECT TO THE RIGHT OF WAY FOR 4 MILE ROAD OVER THE NORTHERLY 40
FEET THEREOF. SUBJECT TO EASEMENTS AND RESTRICTIONS APPARENT AND OF RECORD.
CONTAINS 1.44± ACRES (62,905± SQ. FT.)

Commonly known as: 3596 Alpine Avenue NW, Walker, MI 49544

Tax Identification No.: 41-13-01-101-054

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES

ASSIGNMENT AND ASSUMPTION OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of                 , 2017 (the “Effective Date”), by and between BARNES
DEVELOPMENT WALKER, LLC, a Michigan limited liability company (“Assignor”), and
                    (“Assignee”). This Assignment is entered into pursuant to
the terms of that certain Agreement of Purchase and Sale dated
                        , by and between Assignor, as seller, and Assignee, as
purchaser, with respect to that certain real property located in the City of
Walker, County of Kent, State of Michigan, more particularly described on
Exhibit A attached hereto (the “Property”).

NOW THEREFORE, for and in consideration of the mutual covenants and conditions
contained herein, as well as other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

A. Assignment of Lease. Assignor hereby conveys, transfers and assigns to
Assignee all of its right, title and interest in and to the lease dated July 21,
2006 with Walgreen Co. (the “Walgreen Lease”).

B. Assumption. Assignee hereby assumes the obligations of Assignor under the
Walgreen Lease arising from and after the Effective Date and shall defend,
indemnify and hold harmless Assignor from and against any liability, damages,
causes of action, expenses, and reasonable attorneys’ fees incurred by Assignor
by reason of the failure of Assignee to fulfill, perform, discharge, and observe
its obligations with respect to the Walgreen Lease arising from and after the
Effective Date. Assignor shall defend, indemnify and hold harmless Assignee from
and against any liability, damages, causes of action, expenses, and reasonable
attorneys’ fees incurred by Assignee by reason of the failure of Assignor to
fulfill, perform, discharge, and observe its obligations with respect to the
Walgreen Lease arising prior to the Effective Date.

C. Counterparts. The parties acknowledge that this instrument may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one counterpart has been signed by
each party and delivered to the other parties.

D. Governing Law; Construction. This Assignment shall be governed by and
construed in accordance with the laws of the State of Michigan, without regard
to conflict of laws principles. If any provision of this Assignment shall be
invalid or unenforceable, the remainder of this Assignment shall not be affected
but shall be enforced to the extent permitted by law. The captions, headings and
titles in this Assignment are solely for convenience of reference and shall not
affect its interpretation. This Assignment shall be construed without regard to
any presumption or other rule requiring construction against the party causing
this Assignment to be drafted. All terms and words used in this Assignment,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the Effective Date.

 

ASSIGNOR:

BARNES DEVELOPMENT WALKER, LLC, a

Michigan limited liability company

 

By:

   

Name:     

Its:    

 

ASSIGNEE:

 

 

By:

   

Name:     

Its:    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Land in the City of Walker, County of Kent, State of Michigan, described as
follows:

THAT PART OF THE NORTHWEST QUARTER OF SECTION 01, TOWN 07 NORTH, RANGE 12 WEST,
CITY OF WALKER, KENT COUNTY, MICHIGAN DESCRIBED AS FOLLOWS: COMMENCING AT THE
NORTHWEST CORNER OF SAID SECTION 01; THENCE ALONG THE NORTH LINE OF SAID SECTION
01, SOUTH 89 DEGREES 37 MINUTES 36 SECONDS EAST 144.55 FEET FOR THE POINT OF
BEGINNING; THENCE CONTINUING ALONG SAID NORTH LINE, SOUTH 89 DEGREES 37 MINUTES
36 SECONDS EAST 203.07 FEET; THENCE SOUTH 01 DEGREES 06 MINUTES 30 SECONDS EAST
230.08 FEET; THENCE NORTH 89 DEGREES 37 MINUTES 36 SECONDS WEST 343.94 FEET;
THENCE NORTH 30 DEGREES 46 MINUTES 11 SECONDS EAST 266.65 FEET TO THE POINT OF
BEGINNING. SUBJECT TO THE RIGHT OF WAY FOR 4 MILE ROAD OVER THE NORTHERLY 40
FEET THEREOF. SUBJECT TO EASEMENTS AND RESTRICTIONS APPARENT AND OF RECORD.
CONTAINS 1.44± ACRES (62,905± SQ. FT.)

Commonly known as: 3596 Alpine Avenue NW, Walker, MI 49544

Tax Identification No.: 41-13-01-101-054

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY (this “Assignment”) is
made as of the                 day of                     , 2017, by and between
BARNES DEVELOPMENT WALKER, LLC, a Michigan limited liability company
(“Assignor”), and                     (“Assignee”).

RECITALS:

WHEREAS, simultaneously herewith Assignor has conveyed to Assignee that certain
real property and improvements located in the City of Walker, County of Kent,
State of Michigan, and legally described on Exhibit A attached hereto (the
“Property”).

WHEREAS, Assignor is executing and delivering this Assignment for the purpose of
selling, conveying, transferring, assigning and delivering to and vesting in
Assignee all of Assignor’s right, title and interest, if any (to the extent
assignable), in and to any and all: (i) guaranties, warranties and permits
arising out of, or in connection with, the installation, construction or
maintenance of the improvements, fixtures and personal property on or about the
Property; (ii) licenses and certificates of occupancy relating to the use,
maintenance or operation of the Property running to or in favor of Assignor; and
(iii) the plans and specifications for the Property, if any, in the possession
of Assignor and all unexpired claims and sureties, if any, received in
connection with the construction, improvement or equipment of all or on any
portion of the Property, together with the originals of all such guaranties,
warranties and such similar instruments, and assignment of licenses, permits,
and the like, if any (collectively, the “Intangible Property”) held by Assignor.

NOW, THEREFORE, in consideration of the premises and the covenants set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Assignor and Assignee intending to be legally
bound, agree as follows:

1. As of the date hereof, Assignor sells, assigns, transfers, conveys and
delivers to Assignee all of Assignor’s right, title and interest, legal and
equitable, if any, in and to the Intangible Property, to the extent assignable,
and Assignee hereby accepts the foregoing sale, transfer and assignment of all
of Assignor’s right, title and interest in and to the Intangible Property, and
assumes and agrees to pay and perform all of Assignor’s obligations under or
with respect to the Intangible Property arising from and after the date hereof.

2. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PURCHASE AGREEMENT, DATED AS OF
            , BETWEEN ASSIGNOR AND ASSIGNEE (THE “PURCHASE AGREEMENT”), THE
INTANGIBLE PROPERTY IS BEING ASSIGNED “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS”
AS OF THE DATE OF THIS ASSIGNMENT, WITHOUT ANY REPRESENTATION OR WARRANTY
WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE PURCHASE

 

C-1



--------------------------------------------------------------------------------

AGREEMENT, ASSIGNEE IS HEREBY ACQUIRING THE INTANGIBLE PROPERTY BASED SOLELY
UPON ASSIGNEE’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTIONS OF THAT PROPERTY
AND NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY ASSIGNOR OR ASSIGNOR’S AGENTS
OR CONTRACTORS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PURCHASE
AGREEMENT, ASSIGNOR SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING
THE INTANGIBLE PROPERTY OR ASSIGNOR’S TITLE THERETO.

3. This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

4. This Assignment shall not be construed to confer any rights or benefit upon
any person, other than the parties hereto or their respective successors or
permitted assigns.

5. This Assignment shall be governed and construed in accordance with the laws
of the State of Michigan.

6. Any term or provision of this Assignment that is invalid or unenforceable in
any situation in any jurisdiction will not affect the validity or enforceability
of the remaining terms and provisions hereof or the validity or enforceability
of the offending term or provision in any other situation or in any other
jurisdiction. In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect, this Assignment shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable term, provision, covenant or restriction or any portion
thereof had never been contained herein.

7. This Assignment may be executed and delivered (including by facsimile or
other electronic transmission) in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute but one and the
same instrument.

8. This Assignment reflects the entire agreement of the parties with respect to
the subject matter hereof.

[remainder of page intentionally left blank; signature page follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the         day of                 , 2017.

 

ASSIGNOR:

BARNES DEVELOPMENT WALKER, LLC, a

Michigan limited liability company

 

By:    

   

Name:      

Its:        

 

ASSIGNEE:

 

By:    

   

Name:      

Its:        

 

C-3



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Land in the City of Walker, County of Kent, State of Michigan, described as
follows:

THAT PART OF THE NORTHWEST QUARTER OF SECTION 01, TOWN 07 NORTH, RANGE 12 WEST,
CITY OF WALKER, KENT COUNTY, MICHIGAN DESCRIBED AS FOLLOWS: COMMENCING AT THE
NORTHWEST CORNER OF SAID SECTION 01; THENCE ALONG THE NORTH LINE OF SAID SECTION
01, SOUTH 89 DEGREES 37 MINUTES 36 SECONDS EAST 144.55 FEET FOR THE POINT OF
BEGINNING; THENCE CONTINUING ALONG SAID NORTH LINE, SOUTH 89 DEGREES 37 MINUTES
36 SECONDS EAST 203.07 FEET; THENCE SOUTH 01 DEGREES 06 MINUTES 30 SECONDS EAST
230.08 FEET; THENCE NORTH 89 DEGREES 37 MINUTES 36 SECONDS WEST 343.94 FEET;
THENCE NORTH 30 DEGREES 46 MINUTES 11 SECONDS EAST 266.65 FEET TO THE POINT OF
BEGINNING. SUBJECT TO THE RIGHT OF WAY FOR 4 MILE ROAD OVER THE NORTHERLY 40
FEET THEREOF. SUBJECT TO EASEMENTS AND RESTRICTIONS APPARENT AND OF RECORD.
CONTAINS 1.44± ACRES (62,905± SQ. FT.)

Commonly known as: 3596 Alpine Avenue NW, Walker, MI 49544

Tax Identification No.: 41-13-01-101-054

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BILL OF SALE

For good and valuable consideration, the receipt of which is hereby
acknowledged, BARNES DEVELOPMENT WALKER, LLC, a Michigan limited liability
company (“Seller”), does hereby sell, assign, transfer and convey to
                (“Purchaser”), any and all personal property (as described in
Section 1.2 of that certain Agreement of Purchase and Sale dated
                    , 2017, by and between Seller and Purchaser) (the “Personal
Property”).

Except as otherwise expressly provided for in the Agreement of Purchase and
Sale, dated as of             , between Seller and Purchaser (the “Purchase
Agreement”), the Personal Property is being conveyed “AS IS”, “WHERE IS”, and
“WITH ALL FAULTS”, without any representation or warranty whatsoever as to its
condition, fitness for any particular purpose, merchantability or any other
warranty, express or implied; provided, however, that Seller represents and
warrants that Seller has authority to convey the Personal Property and Seller
has not transferred, sold, or assigned the Personal Property to any other party.
Except as otherwise expressly provided for in the Purchase Agreement, Purchaser
is acquiring the Personal Property based solely upon Purchaser’s own independent
investigations and inspections of the same and not in reliance on any
information provided by Seller or Seller’s agents or contractors. Except as
otherwise expressly provided for in the Purchase Agreement, Seller specifically
disclaims any warranty, guaranty or representation, oral or written, past or
present, express or implied, concerning the Personal Property except as provided
herein.

Dated this                 day of                 , 2017.

 

SELLER:

BARNES DEVELOPMENT WALKER, LLC, a

Michigan limited liability company

 

By:

   

Name:     

Its:    

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CLOSING CERTIFICATE

CERTIFICATION OF SELLER’S REPRESENTATIONS AND WARRANTIES

Pursuant to Section 8.6 of that certain Agreement of Purchase and Sale dated as
of     February                     , 2017 (the “Purchase Agreement”), by and
between BARNES DEVELOPMENT WALKER, LLC, a Michigan limited liability company, as
seller, (“Seller”), and                 ( “Purchaser”), Seller hereby certifies
to Purchaser that all of the representations and warranties of Seller contained
in Article VI of the Purchase Agreement are true, correct, complete and
reaffirmed as of the date hereof.

 

Dated:                 , 2017

SELLER:

BARNES DEVELOPMENT WALKER, LLC,

a Michigan limited liability company

 

By:                                                              

Name:                                                          

Its:                                                              

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TENANT NOTICE LETTER

[NOTE – NEED TO CONFORM TO REQUIREMENTS OF WALGREENS LEASE]

                , 2017

 

VIA CERTIFIED MAIL     RETURN RECEIPT REQUESTED              
Attn:                                                                           
 

Re:     Sale of real property situated in the City of Walker, County of Kent,
State of Michigan. Lease dated             (as amended, the “Lease”).

Dear Tenant:

This letter shall constitute notice of the transfer of the above-referenced
premises and assignment of the Lease for said premises by Barnes Development
Walker, LLC, a Michigan limited liability company (“Former Landlord”) to
            , a             (“New Landlord”). From and after the date of this
notice, all payments due under the Lease and all formal written notices
delivered under the Lease shall be sent to:

 

 

 

 

 

 

 

 

All rent checks due under the Lease should be made payable to             . The
effective date of this notice is the date of this letter. Thank you for your
attention to this matter.

Sincerely,

BARNES DEVELOPMENT WALKER, LLC,

a Michigan limited liability company

By:                                                          

Name:                                                       

Its:                                                               

 

F-1